Citation Nr: 0514141	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

This case was the subject of an April 6, 2005, hearing before 
the undersigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2004 VA Form 9, the veteran indicated that records 
from an individual (S.C.), to include a Western States 
Caterpillar Work Assessment, would be relevant to his claims.  
As the veteran has specifically requested that these records 
be obtained, and as they appear to be relevant to the claims 
on appeal, the RO should seek to obtain the identified 
records, and to inform the veteran that he may alternatively 
obtain the records himself and submit them to the RO.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request any required 
releases and clarifying information from 
the veteran, and seek to obtain the 
relevant records of S.C., to include a 
Western States Caterpillar Work 
Assessment.  The veteran should be 
informed that he may alternatively obtain 
these records himself and submit them to 
the RO.

2.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in November 2004.  If any 
benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue an SSOC, which should 
contain notice of all relevant action 
taken on the claims, to include a summary 
of all of the evidence added to the 
record since the November 2004 SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



